Citation Nr: 1716560	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee arthritis, to include as secondary to service connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified in a December 2009 hearing before a Decision Review Officer (DRO) at the RO.

The claim was previously before the Board in December 2012 and March 2016 at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, her bilateral knee arthritis is caused by her service-connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis, as secondary to service connected bilateral pes planus disability, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran claims that she has arthritis of both knees, either due to wearing her combats boots with constant running, walking and standing during her military service or as a result of her service-connected pes planus.  

The Veteran reported onset of flat feet in 1982 and arthritis of the knees in 1983.  The Veteran's service treatment records show no complaints, diagnosis, or treatment for either knee.  On Report of Medical History at enlistment and separation, the Veteran denied a history of painful joints and "trick" or locked knee.  The report of the separation examination in May 1985 reflects normal clinical evaluations for the feet and lower extremities.  

VA treatment records show that the Veteran sought treatment for chronic knee pain and swelling several times in 2007 and 2008.  VA treatment records indicate that the Veteran was taking several medications for the pain including Ibuprofen and Tylenol with codeine.  The Veteran was also using knee braces and a cane to assist her in walking.  

The Veteran testified in December 2009 hearing before a DRO that she had flat feet before she entered the military and wearing her combat boots combined with all the running, walking and standing contributed to making the pain of her feet worse.  She further testified that as the pain worsened, if she moved in a certain way, she would hear her knees pop out of the joint.  As the pain continued to increase, the Veteran experienced more swelling in the feet and legs.   

On VA examination in July 2010 the Veteran was diagnosed with bilateral knee osteoarthritis.  The examiner opined that it is at least as likely as not that the Veteran's pes planus deformity may be contributing to her current medial osteoarthritis.  It is reasonable to assume that the valgus positioning at the foot and ankle would alter the biomechanical load at the knee however the knee arthritis is a degenerative process and may have occurred without the presence of the bilateral pes planus.  

In a May 2016 decision, the Board granted service connection for bilateral pes planus.  In a rating decision later that same month, the RO effectuated that grant and assigned a 30 percent disability rating, effective July 10,, 2008. 

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2017.  The examiner provided a negative opinion as to whether the Veteran's knee disabilities were directly related to service, but then stated it is at least as likely (50 percent or greater probability) that the Veteran's bilateral osteoarthritis of knees has been aggravated (made permanently worse) by the pes planus.  The examiner stated that based on review of medical literature there is an increased risk of knee arthritis with flat feet.  "There is a chance that way the foot is positioned can cause the knee to abnormally rotate and lead to additional wear and tear."  

The Board concludes that service connection for bilateral knee arthritis as secondary to bilateral pes planus, is warranted.  As noted above, service connection has been granted for pes planus.  The July 2010 the examiner opined that it is at least as likely as not that the Veteran's pes planus deformity may be contributing to her current medial osteoarthritis.  The February 2017 VA examiner rendered the opinion that it is at least as likely that the Veteran's bilateral osteoarthritis of knees has been aggravated (made permanently worse) by a service-connected disability, such as pes planus.  The examiner supported the opinion by stating that review of medical literature there is an increased risk of knee arthritis with flat feet and that there is a chance that the way the foot is positioned can cause the knee to abnormally rotate and lead to additional wear and tear.  

Although the most recent examiner characterized the relationship between the pes planus and knee disabilities as one of aggravation, the Board finds that the evidence supports a grant of service connection on a secondary basis as due to or the result of the pes planus, rather than on an aggravation basis.  The May 2010 examiner's opinion addressed causation, rather than aggravation, but was somewhat speculative.  The rationale offered by the February 2017 examiner essentially referred to flat feet as causing abnormal knee rotation and thus wear and tear.

ORDER

Entitlement to service connection for bilateral knee arthritis, as secondary to service-connected bilateral pes planus, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


